PER CURIAM.
This is an appeal by plaintiff/appellant of an order granting defendant/appellee’s motion for judgment on the pleadings. Our review of the complaint convinces us that the complaint was sufficient to withstand the defendant/appellee’s attack upon it by way of motion for judgment on the pleadings. Therefore, the order appealed is reversed and the cause is remanded for further proceedings. See Bradham v. Hayes Enterprises, Inc., 306 So.2d 568 (Fla. 1st DCA 1975), and International Design, Inc. v. Rubin’s Franchises, Inc., 247 So.2d 778 (Fla. 3d DCA 1971).
Reversed and remanded.